




CITATION:
R. v. Ximines, 2012
          ONCA 20



DATE: 20120113



DOCKET: C53444



COURT OF APPEAL FOR ONTARIO



Simmons, Blair and Hoy JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Luan Ximines



Appellant



Luan Ximines, in person

Allan Rouben, as duty counsel

Xenia Proestos, for the Public Prosecution Service of Canada



Heard:  December 13, 2011



On appeal from the conviction entered by Justice Jane
          Milanetti of the Superior Court of Justice, sitting with a jury, on February
          25, 2011.

By the Court
:



[1]

Following a jury trial, the appellant was convicted of possession of
    cocaine for the purpose of trafficking and acquitted of possession of Canadian
    currency knowing that it was derived from the offence of possession of cocaine
    for the purpose of trafficking.
[1]


[2]

The charges arose out of an incident observed by two plain-clothes
    police officers, Officers Pauls and Fletcher. The officers claimed that they
    saw the appellant engage in a hand-to-hand transaction with a woman during
    which the appellant handed the woman a plastic bag and the woman handed the
    appellant a $50 bill. When the officers approached and identified themselves,
    the appellant ran away.

[3]

According to the officers, they observed the appellant throwing things
    from his pockets as he ran down an alley. Officer Pauls pursued the appellant
    and arrested him. Officer Fletcher picked up various items while following
    along; he later went back to the alley and picked up some additional items.
    Among other things, Officer Fletcher picked up 2.3 grams of crack cocaine; 5.5
    grams of marijuana; one oxycontin pill and $371.98 in Canadian currency. Officer
    Pauls testified that the appellant had a $50 bill in his hand when he was
    arrested.

[4]

Although Officer Fletcher testified in-chief that he observed the
    hand-to-hand transaction, in cross-examination he admitted that at the
    preliminary inquiry he testified he did not observe a hand-to-hand transaction.
    He also acknowledged during cross-examination that he made his notes in
    conjunction with Officer Pauls and that, while doing so, the two men discussed
    how the incident happened. Finally, Officer Fletcher acknowledged that he had
    no notes or recollection of which items he picked up while following Officer
    Pauls and the appellant and which items he picked up when he returned to the
    alley.

[5]

The appellant raises two main issues on appeal.

[6]

First, the appellant submits that the guilty verdict was unreasonable
    and that the drugs were planted. In support of this argument, the appellant
    claims that it is apparent that Officer Fletcher fabricated portions of his
    evidence at the trial, rendering the whole of his evidence, including his
    evidence of what he found in the alley, incapable of belief. Further, there
    were obvious improbabilities and frailties in the other evidence at trial. For
    example, Officer Pauls claim that the appellant had a $50 bill in his hand
    after he had been throwing items from his pockets was highly improbable.
    Further, the inferential link between the items picked up by Officer Fletcher and
    the appellant was extremely weak. Finally, the not guilty verdict on the
    possession of proceeds of crime charge is inconsistent with the guilty verdict
    on the possession for the purpose of trafficking charge and makes that verdict
    unreasonable.

[7]

We do not give effect to this ground of appeal. While there were obvious
    problems with the credibility of some aspects of Officer Fletchers evidence,
    those problems did not make his evidence about the items he picked up in the
    alley incapable of belief. The trial judge canvassed the credibility issues in
    relation to Officer Fletchers evidence as well as the other alleged frailties
    in the prosecutions case in her charge to the jury. In our view, it was open
    to the jury to make a finding of guilt based on the totality of the evidence at
    trial.

[8]

Further, although the appellant asserts on appeal that the drugs were
    planted, the closest defence counsel came to advancing that position at trial
    were the following questions and answers put during cross-examination of
    Officer Fletcher:

Q.        And if I were to suggest that these
    charges of possession for the purpose of crack cocaine is something that youve
    put on Mr. Ximines, would you agree with that?

A.        Im sorry, whats your question?

Q.        This charge of possession for the
    purpose of crack cocaine, thats not something that stemmed from the
    interactions and the observations that you made on May 21
st
, 2009,
    would you agree with that?

A.        It would have been collective
    observations of me and my partner.

[9]

In re-examination, the Crown asked Officer Fletcher if he had any
    marijuana or cocaine in his pockets when he started duty that day. Crown
    counsel also asked if Officer Fletcher had made any seizures before dealing
    with the appellant. Officer Fletcher responded to both questions in the
    negative. Based on our review of the record there was no evidence before the
    jury that the drugs were planted.

[10]

Further, we are not persuaded that the finding of guilt on the
    possession for the purpose of trafficking charge is inconsistent with the not
    guilty verdict on the possession of proceeds of crime charge. One aspect of the
    defence position at trial was that the possession of the proceeds of crime
    charge was particularized as relating to the crime of possession of cocaine for
    the purpose of trafficking. As the woman who was a party to the hand-to-hand
    transaction was not apprehended, the defence submitted that the Crown could not
    prove beyond a reasonable doubt that the money the appellant received from the
    woman related to any crime, let alone the crime as particularized. In our view,
    it was open to the jury to acquit the appellant on the possession of proceeds
    of crime charge based on this submission, but convict the appellant on the
    possession for the purposes of trafficking charge based on the crack cocaine
    recovered from the alley.

[11]

The appellants second ground of appeal is that the trial judge erred in
    failing to give the jury an instruction explaining the importance of the
    independence of police officers notes and a sharp warning about the potential
    impact of police officers collaborating when preparing their notes.

[12]

We do not give effect to this ground of appeal. The trial judge
    instructed the jury about the potential impact of collaboration on two
    occasions during the course of her charge. When instructing the jury about
    assessing the credibility of witnesses generally she said the following: Did
    the witness seem to be reporting to you what he saw or heard or simply putting
    together an account based on information obtained from other sources, other
    than from personal observation?

[13]

Later, she instructed the jury as follows:

There is evidence from which you could but do not
    have to find that Officers Pauls and Fletcher had some discussion, as well as
    some opportunities to talk to one another about the events about which each of
    them testified. ... Evidence of (
sic
) the witnesses in sharing their
    stories with each other intentionally or by accident allowed themselves to
    change or alter their accounts so that their testimony would seem more similar
    or more convincing is a factor for you to consider in deciding whether or to
    what extent you believe what they say or rely upon it in deciding the case.

[14]

The latter instruction appears to be an adaptation of the specimen
    instruction relating to Collusion Amongst Similar Act Witnesses found in
Watts
    Manual of Criminal Jury Instructions
(Toronto: Thomson Carswell, 2005). We
    acknowledge that this instruction could have been adapted further to focus
    specifically on the issue of collaboration in note-making. Nonetheless, in our
    view, the instructions given by the trial judge were sufficient to draw the
    jurys attention to the risks arising from the officers discussing the
    incident after it happened and collaborating in making their notes. In this
    regard, we note that defence counsel at trial made no objection in relation to
    these instructions. We take that as a reliable indication that defence counsel thought
    the instructions were adequate.

[15]

Based on the foregoing reasons, the appeal is dismissed.

Signed:           Janet Simmons J.A.

R. A. Blair J.A.

Alexandra Hoy J.A.

RELEASED:  JS JANUARY 13, 2012





[1]

At the request of the Crown, a directed
    verdict of acquittal was entered on a third charge, possession of Oxycontin.


